Citation Nr: 0333507	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.

2.  Entitlement to an effective date earlier than July 9, 
1999 for the grant of service connection for the cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1970, and from May 1970 to August 1975.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1999 decision issued by the Regional Office (RO) 
of the Department of Veteran Affairs (VA) in Columbia, South 
Carolina that granted service connection for a cervical spine 
disability and assigned an evaluation of 10 percent and an 
effective date of July 9, 1999.  The appellant disagrees with 
both the rating and the effective date.  

The appellant has appealed the initial 10 percent rating that 
was assigned to his cervical spine disability when service 
connection was granted.  The appellant is, in effect, asking 
for an increased rating effective as early as July 9, 1999.  
This effectively allows the Board to consider entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the record does not indicate that the 
appellant has either initiated or completed the procedural 
steps necessary to appeal rating decisions issued by the RO 
that denied his claims of entitlement to increased ratings 
for his foot, lumbar spine, hypertension, ulcer, right hand, 
mandible and hemorrhoid disabilities, or his claims 
concerning individual unemployability, service connection for 
atrial fibrillation, and clear and unmistakable error in the 
October 1975 rating decision that denied service connection 
for a cervical spine disorder.  Therefore, the Board has not 
included any of these issues in the list of issues on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.   The Board notes that the RO has not given 
the appellant notice of the pertinent provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 or of final rule 
published at 66 Fed. Reg. 45620 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
would normally be accomplished by the Statement of the Case 
(SOC) or a Supplemental Statement of the Case (SSOC).

The Court has clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the pendency of this appeal, the criteria for 
evaluating the disability at issue have been revised.  The 
criteria for evaluating intervertebral disc syndrome and 
diseases and injuries of the spine were revised.  See 67 Fed. 
Reg. 56509-56516 (September 4, 2002) and 68 Fed. Reg. 51454-
51458 (August 27, 2003).  The appellant has not been given 
notice of these changes and the RO has not adjudicated the 
appellant's claim pursuant to the revised criteria.  In the 
Board's opinion, the appellant could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate each of his claims 
and of what part of such evidence the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain from the 
appellant the names and addresses of any 
VA and non-VA medical care providers who 
have treated him for his cervical spine 
disability since 1999.  After securing 
any necessary releases from the 
appellant, the RO should attempt to 
obtain copies of all identified records 
not currently associated with the claims 
file.

4.  The record contains a June 25, 1996 
decision of an Administrative Law Judge 
of the Social Security Administration.  
The RO should ascertain whether the 
appellant is now in receipt of Social 
Security Administration (SSA) disability 
benefits.  If so, the RO should contact 
the appropriate SSA office to obtain 
copies of the medical records upon which 
the appellant's original disability award 
and any continuing award were based, as 
well as any Administrative Law Judge 
decision and associated List of Exhibits.  
All of these records are to be associated 
with the claims file.

5.  After the above development is 
completed, the RO should schedule the 
appellant for appropriate VA examinations 
in order to determine the current degree 
of severity of his cervical spine 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.

6.  Thereafter, the RO should 
readjudicate the appellant's claims, with 
consideration of all applicable 
precedential opinions, laws and 
regulations, and Diagnostic Codes 
pertaining to the cervical spine, to 
include consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  The holding 
concerning staged ratings in Fenderson v. 
West, 12 Vet. App. 119 (1999) should be 
applied.

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


